Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 04/26/2021.
	Claims 5-7 have been amended.  Overall, claims 1-15 are pending in this application.

Drawings
The drawings were received on 05/15/2019.  These drawings are approved.

Allowable Subject Matter
Applicants’ request for reconsideration of the rejection of the last Office action is persuasive and, therefore, the rejection of that action is withdrawn.
	An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious, therefore, claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
- Regarding claim 1: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to wherein the compressor further comprises a bypass passage for selectively communicating at least one of the first compression path and the second compression path with a suction pressure region of the compressor, and a first back pressure 
Additionally, the claims are allowed because the prior art of record does not teach  the advantages of combining the use of the compressor further comprises a bypass passage for selectively communicating at least one of the first compression path and the second compression path with a suction pressure region of the compressor, and a first back pressure chamber and a second back pressure chamber are formed on a side of the non-orbiting scroll member facing away from the orbiting scroll member, wherein the first back pressure chamber communicates with the first compression path through a first back pressure passage, and the second back pressure chamber communicates with the second compression path through a second back pressure passage  so that the dual-vane scroll compressor is provided not only to avoid pressure leakage and power loss and to prevent wear of the parts but also to improve the mechanical efficiency as set forth in the applicants’ specification on page 2, para. [0006] to para. [0007].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746